Exhibit 10(e)(10)

 

TENTH AMENDMENT TO THE

KAISER GROUP INTERNATIONAL, INC.

SECTION 401(k) PLAN

 

WHEREAS, Kaiser Group International, Inc., which was formerly known as ICF
Kaiser International, Inc. (the “Company”), maintains that Kaiser Group
International, Inc. Section 401(k) Plan (the “Plan”), which was most recently
restated effective as of January 1, 1996; and

 

WHEREAS, the Plan as so restated has been amended on nine occasions; and

 

WHEREAS, the Company has decided to amend the Plan to reconcile certain
references set forth in prior amendments; and

 

WHEREAS, the IRS has requested certain amendments to the Plan as a condition to
the issuance of a favorable determination letter;

 

NOW, THEREFORE, effective as of the dates specifically set forth below, the Plan
is amended in the manner hereinafter set forth.

 

1.             The third and fourth sentences of the first paragraph of Section
1.9 of the Plan are hereby amended, effective as of January 1, 1997, to provide
as follows:

 

Compensation generally includes only those items specified in Treasury
Regulations § 1.415-2(d)(2) and shall exclude all items specified in Treasury
Regulations § 1.415-2(d)(3).  Effective January 1, 1998, notwithstanding the
above, for purposes of Section 4.1 of the Plan, salary reduction amounts
contributed to the Company’s Dependent Care Assistance plan, the Health Flexible
Spending Account Plan, Pre-tax Contribution Plan, and this Plan shall be
considered Compensation; and provided, further, that, effective for Plan Years
beginning on and after January 1, 2001, notwithstanding the provisions set forth
above, for purposes of Section 4.1 of the Plan, qualified transportation fringe
benefits excluded from gross income by reason of Section 132(f)(4) of the Code
shall be considered Compensation.

 

2.             The second paragraph of Section 1.9 of the Plan is hereby
amended, effective as of January 1, 1997, by the addition of two sentences after
the first sentence of said paragraph to provide as follows:

 

Prior to January 1, 1997, for purposes of applying the limits on compensation
under Section 401(a)(17) of the Code, a Highly Compensated Employee’s Family
Member shall be treated as a single employee with one compensation, and the
dollar limit will be allocated among the members of the family unit in
proportion to each member’s compensation.  On and after January 1, 1997, such
family aggregation rules shall no longer apply.

 

--------------------------------------------------------------------------------


 

3.             Clause (ii) of Section 1.12 of the Plan is hereby amended,
effective as of January 1, 1997, as follows:

 

(ii)           for periods prior to January 1, 1997, such services are of a type
historically performed by employees in the business field of the recipient and
after December 31, 1996, such services are performed under the primary direction
or control of the recipient.

 

4.             Section 1.16 of the Plan is hereby amended, effective as of
January 1, 1997, by the deletion of the last sentence thereof and by the
addition of the following language at the end thereof:

 

Effective for years after December 31, 1996, the following procedure shall be
used to distribute Excess Contributions:

 

Step 1:            The dollar amount of Excess Contributions for each Highly
Compensated Employee will be calculated as described in Code Section
401(k)(8)(B) and Treasury Regulation §1.401(k)-1(f)(2).

 

Step 2:            The total of all the dollar amounts calculated in Step 1 will
be determined.

 

Step 3:            The total determined under Step 2 will be distributed by
reducing the Salary Deferrals of the Highly Compensated Employee with the
highest dollar amount of Salary Deferrals by the amount required to cause such
Employee’s Salary Deferrals to equal the dollar amount of the Salary Deferrals
of the Highly Compensated Employee with the next highest dollar amount of Salary
Deferrals.  This step is repeated in turn for each Highly Compensated Employee,
based on the highest dollar amounts of Salary Deferrals, until the all Excess
Contributions (as determined in Step 2) are distributed.

 

5.             Section 1.20 of the Plan is hereby amended, effective as of
January 1, 1997, by: (i) the correction the cross reference in clause (a) from
“Section 4.3(b)(ii)” to “Section 4.4(b)(iii)” and the cross reference in the
last sentence thereof from “Section 1.17” to “Section 1.20”; and (ii) the
addition of a paragraph at the end thereof to provide as follows:

 

Prior to January 1, 1997, the term “Highly Compensated Employee” shall reflect
the provisions of Section 414(q)(6) of the Code as it existed prior to the
repeal of the family aggregation rules, as follows:

 

(A)          Treatment of certain family members

 

In general.  If an individual is a member of the family of a 5-percent owner or
of a Highly Compensated Employee in the group consisting of the 10 highly
compensated Employees paid the highest compensation during the year, then—

 

2

--------------------------------------------------------------------------------


 

(i)            Such individual shall not be considered a separate employee, and

 

(ii)           Any compensation paid to such individual (and any applicable
contribution and benefit on behalf of such individual shall be treated as if it
were paid to (and on behalf of) the 5-percent owner or Highly Compensated
Employee.

 

(B)           Family.  For purposes of subparagraph (a), the term “family”
means, with respect to any employee, such Employee’s spouse and lineal
ascendants or descendants and the spouses of such lineal ascendants or
descendants.

 

(C)           Rules to apply to the provisions.

 

(i)            In general, except as provided in regulations and in clause (ii),
the rules of subparagraph (A) shall be applied in determining the compensation
of (or any contributions or benefits on behalf of) any Employee for purposes of
any section with respect to which a Highly Compensated Employee is defined by
reference to this subsection.

 

(ii)           Exception for determining integration levels.  Clause (i) shall
not apply in determining the portion of the compensation of a participant which
is under the integration level for purposes of section 401(l).

 

After December 31, 1996, such family aggregation rules shall no longer apply.

 

6.             Section 1.36 of the Plan is hereby amended, effective as of 
January 1, 1997, to provide as follows:

 

1.36         “§415 Compensation” shall mean Compensation as defined in Section
4.4(b)(iii) of the Plan.

 

7.             Effective as of January 1, 2001, the sentence added by Item 6 of
the seventh Amendment to the Plan is hereby added to Section 4.2 of the Plan and
is amended by the addition of the phrase “On and after January 1, 2001,” at the
beginning thereof.

 

8.             Effective as of January 1, 2001, the reference to the last
sentence of Section 4.3 in Item 6 of the seventh Amendment to the Plan is hereby
deleted.

 

3

--------------------------------------------------------------------------------


 

9.             Section 4.4(b)(iii) of the Plan is hereby amended, effective as
of January 1, 1997, as follows:

 

(iii)          The term “§ 415 Compensation” shall mean compensation as defined
in Section 415(c)(3) of the Code, including all of the items listed in Treasury
Reg. § 1.415-2(d)(2) and excluding all of the items listed in Treasury Reg. §
1.415-2(d)(3).  For Limitation Years beginning after December 31, 1997, for
purposes of applying the limitations under Section 4.4, compensation paid or
made available during such Limitation Year shall include any elective deferral
(as defined in Section 402(g)(3) of the Code) and any amount that is contributed
or deferred by the Employer at the election of an Employee and that is not
includible in gross income of the Employee by reason of Section 125 or 457 of
the Code.  For Plan and Limitation Years beginning on and after January 1, 2001,
for purposes of applying the limitations under Section 4.4, compensation paid or
made available during such Plan and Limitation Years shall include elective
amounts that are not includible in gross income of an Employee by reason of
Section 132(f)(4) of the Code.

 

10.           Section 4.4(b) of the Plan is hereby amended, effective as of
January 1, 1997, by the substitution of the term “§415 Compensation” for the
references to “Compensation” therein.

 

11.           Clause (i) of Section 4.4(b)(x) of the Plan is hereby amended,
effective as of January 1, 1996, to provide as follows:

 

(i) effective for Limitation Years beginning after December 31, 1994, $30,000
(as adjusted under Section 415(d) of the Code), or

 

12.           The second sentence of Section 4.4(c) of the Plan is hereby
amended, effective as of January 1, 1997, by the addition of language following
the words “If the Annual Additions to the Account of a Participant in any
Limitation Year would otherwise exceed such amount” to provide as follows:

 

by reason of a reasonable error in estimating a Participant’s annual
compensation or in determining the amount of Salary Deferrals that may be made
with respect to any Participant under Section 415 of the Code,

 

13.           Section 4.5(d) of the Plan is hereby amended, effective as of
January 1, 1996, by the correction of the phrase “shall be distribution” of the
first sentence thereof to the phrase “shall be distributed” and the amendment of
the last sentence of the third paragraph of Section 4.5(d) to provide as
follows:

 

All distributions of Excess Contributions shall be accomplished in accordance
with Section 1.16.

 

14.           Sections 4.7 through Section 4.11 of the Plan are hereby
renumbered, effective as of June 30, 2003, as Section 4.5, 4.6, 4.7, 4.8 and
4.9, respectively.

 

4

--------------------------------------------------------------------------------


 

15.           The penultimate sentence of the first sentence of Section 4.6 of
the Plan is hereby amended, effective January 1, 1997, to provide as follows:

 

Prior to January 1, 1997, the family aggregation rules shall apply in
determining whether there are excess aggregate contributions for a Plan Year.

 

16.           Section 4.6 of the Plan is hereby amended, effective as of January
1, 1997, by the addition of a sentence after the second sentence of the first
paragraph thereof to provide as follows:

 

Effective for years after December 31, 1996, any excess Matching employer
contributions (and any contributions deemed to be after-tax contributions) shall
be distributed pursuant to the method described in Section 1.16, except that the
term “excess aggregate contributions” (meaning excess Matching employer
contributions and any contributions deemed to be after-tax contributions) shall
be substituted for the term ‘Excess Contributions.

 

17.          Section 4.8 of the Plan is hereby amended, effective as of  January
1, 1997, by the deletion of the last two sentences thereof.

 

18.           Section 8.3(c)(iii) of the Plan is hereby amended, effective as of
January 1, 2000, by the addition of a sentence at the end thereof to provide as
follows:

 

Effective January 1, 2000, an “eligible rollover distribution” shall also
exclude hardship withdrawals (as defined in Code Section 401(k)(2)(B)(i)(IV))
that are attributable to a Participant’s Salary Deferrals.

 

19.           The last sentence of paragraph (c) of Section 8.3 of the Plan is
hereby amended, effective as of January 1, 2002, by the insertion of the clause
“, prior  January 1, 2002” after the word “distributee.”

 

20.           All references in Item 1 in the Ninth Amendment to the Plan to
Section 8.3 of the Plan shall mean, effective as of June 30, 2003, Section 8.4.

 

21.           Items 1 and 13 of the Ninth Amendment to the Plan are hereby
amended, effective as of June 30, 2003, by the deletion of the references to
Sections 8.3(e) and (f).

 

22.           Item 12 of the Ninth Amendment to the Plan is hereby amended,
effective as of June 30, 2003, by the substitution of the reference to “Section
8.4” in place of the reference to Section 8.3(f)(7).

 

23.           Item 13 of the Ninth Amendment to the Plan is hereby amended,
effective as of June 30, 2003, to provide as follows:

 

Effective as of the later of July 30, 2003, or the 90th day after individuals
have been furnished a summary that reflects the elimination from the Plan of the
optional form of benefit described in Section 8.3(d),

 

5

--------------------------------------------------------------------------------


 

Section 8.4 is amended by: (i) the deletion of paragraphs (a), (b), (c), (d),
(e), and (f); (ii) the renumbering of paragraph (g), (h), (i) and (j) as (a),
(b), (c), and (d); and (iii) the amendment of new paragraph (b) to provide as
follows:

 

(b)           Form of Distribution.  The benefit shall be paid to the
Participant’s beneficiary in the lump sum form of distribution described in
Section 8.3(b).

 

24.           Item 14 of the Ninth Amendment to the Plan is hereby amended,
effective as of June 30, 2003, by the substitution of the reference to “Section
8.7” in place of the reference to “Section 8.6”.

 

25.           Item 15 of the Ninth Amendment to the Plan is hereby amended,
effective as of June 30, 2003, by the substitution of the reference to “Section
8.8” in place of the reference to “Section 8.7”.

 

 

Executed this 17th day of March, 2004.

 

 

KAISER GROUP HOLDINGS, INC.

 

 

 

 

 

By:

/s/ John T. Grigsby, Jr.

 

 

Title:  President

 

6

--------------------------------------------------------------------------------